DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 	Applicant argues that Hynes does not disclose a GI stent wherein a portion of the liner along and within the anchoring region of the tubular scaffold is spaced radially-inwardly from an and within-the anchoring region. However, Hynes indicates that the portion that allows tissue ingrowth (i.e. the anchoring region) is the portion of the stent where the struts do not have a liner between the struts and the GI tract. Hynes paragraph [0066] discloses that the one or more layers (the covering/liner) may be positioned adjacent to the inner surface of the strut members, thus allowing anchoring region to extend to that portion of the stent where the liner is on the inside of the stent. This would make it so the liner taught by Hynes is within the anchoring region of the tubular scaffold is spaced radially-inwardly from an and within-the anchoring region. The rejection below has been updated to reflect this.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,  5-7 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynes et al. (US 20180125630 A1).  
Regarding Claim 1, Hynes teaches a stent for use in the gastro-intestinal tract comprising: a tubular scaffold having a first end opposite a second end (e.g. Fig. 1, element 10; stent has first and second ends) and an anchoring region therebetween (e.g. Fig. 1, the uncovered sections of the stent; [0059], [0060], [0071]; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]),  and defining lumen extending between the first end and second ends (e.g. [0062]), the tubular scaffold comprising: a flared section (e.g. Fig. 1, element 14; [0062]); and a medial section extending from the flared section (e.g. Fig. 1, element 12; [0062]), wherein a diameter of the flared section is greater than a diameter of the medial section (e.g. [0062]); and a liner extending at least partially along a surface of the tubular scaffold (e.g. Fig. 1, elements 15 and 16; [0062]-[0066]), wherein a portion of the liner along and within the anchoring region of the tubular scaffold is spaced radially inward from and within the anchoring region (e.g. [0066] indicates that the liner/cover can be adjacent to the inner surface of the strut members meaning the liner would be radially inside and within the anchoring region because the anchoring region (stent portion exposed to the GI tract), would extend to include the portions of the stent where the liner is on the inside of the stent) to promote tissue ingrowth with the anchoring region (e.g. The limitation beginning with “to promote…” is functional language that is considered met if the cited structure is capable of performing that function; Fig. 1, elements 15 and 16; Covered portion, element 15, is spaced apart from flared section element 18; [0059], [0060], [0071]).
Regarding Claim 5, Hynes teaches a stent for use in the gastro-intestinal tract wherein the anchoring region is located along a sloped portion of the flared section (e.g. the sloped portion of element 18, Fig. 1), and wherein the sloped portion extends away from a central longitudinal axis extending through the lumen (e.g. the sloped portion of element 18, Fig. 1 extends away from the centerline).
Regarding Claim 6, Hynes teaches a stent for use in the gastro-intestinal tract wherein the medial section has a substantially uniform diameter (e.g. Fig. 1, element 15 shows a stent having a medial section with a uniform diameter).
Regarding Claim 7, Hynes teaches a gastro-intestinal stent wherein the flared section has a first scaffold configuration (e.g. Fig. 1, the scaffold, element 1, 6 has a taper, a non-uniform diameter), wherein the medial section has a second scaffold configuration (e.g. Fig. 1, the scaffold, element 15, is covered and has a uniform diameter) and wherein the first and second scaffold configurations are different (e.g. in addition to the difference in the previously mentioned features, the scaffolds also have different diameters which are features of their overall configurations)
Regarding Claim 17, Hynes teaches a method of deploying a gastro-intestinal stent comprising: deploying a system within a gastrointestinal (GI) tract of a patient (e.g. [0031-[0034]]), the system comprising: a stent comprising: a tubular scaffold having a first end opposite a second end (e.g. Fig. 1, element 10; stent has first and second ends) and an anchoring region therebetween (e.g. Fig. 1, the uncovered sections of the stent; [0059], [0060], [0071]; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]), and defining a lumen extends between the first end and the second end (e.g. [0062]), and wherein the tubular scaffold comprises: a flared section (e.g. Fig. 1, element 14; [0062]); a medial section extending from the flared section (e.g. Fig. 1, element 12; [0062]), wherein a diameter of the flared section is greater than a diameter of the medial section (e.g. [0062]); and a liner extending at least partially along the tubular scaffold (e.g. Fig. 1, elements 15 and 16; [0062]-[0066]), wherein a portion of the liner along and within the anchoring region of the tubular scaffold is spaced radially-inwardly from and within the anchoring region (Fig. 1, elements 15 and 16; Covered portion, element 15, is spaced apart from flared section element 18; [0059], [0060], [0071]; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]; Additionally,  [0066] indicates that the liner/cover can be adjacent to the inner surface of the strut members meaning the liner would be radially inside and within the anchoring region because the anchoring region (stent portion exposed to the GI tract), would extend to include the portions of the stent where the liner is on the inside of the stent), such that the anchoring region is exposed to the GI tract to promote tissue ingrowth between the anchoring region and the GI tract (e.g. [0059], [0060], [0088]); and positioning the flared section along one side of a GI tract target site, and positioning the medial section directly adjacent the GI tract target site (e.g. [0061], [0070], [0074], [0088], Claim 20).
Regarding Claim 18, Hynes teaches a method of deploying a gastro-intestinal stent further comprising determining a location of the GI tract target site (e.g. [0061], [0070], [0074], [0088], Claim 20; delivering the device to a target naturally requires locating the target site first), wherein the GI tract target site corresponds to a leak of the GI tract site (e.g. common target sites treated by GI stents are Gi leaks, See Valdes (US 20170325983 A1), [0004]-[0005], [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (US 20180125630 A1) as applied to claim 1 above, and further in view of Nolan et al. (US 20180360589 A1).
Regarding Claim 2, Hynes does not disclose the following features, however, Nolan teaches a gastro-intestinal stent wherein the liner is spaced apart from a medial anchoring region of the medial section to promote tissue ingrowth with the medial section (e.g. Fig. 10; [0094]; the combination seeks to incorporate the teaching of having a gap between sections of liner into the Hynes reference). 
Hynes, Valdez and Nolan are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hynes and Valdez such that the stent alternates between liner sections and non-liner sections as taught by Valdez in order to have some sections of the medial section be a rigid stent for support and some sections can have sleeves to prevent leaks (e.g. Nolan [0066]-[0067]).
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (US 20180125630 A1) and Nolan et al. (US 20180360589 A1) as applied to claims 1 and 2 above, and further in view of Clerc et al. (US 20110307070 A1).
Regarding Claim 3, the combination of Hynes and Nolan does not disclose the following features, however, Clerc teaches a gastro-intestinal stent wherein the medial anchoring region is provided at an expanded portion of the medial section (e.g. Fig. 5, element 16; [0034]), and wherein the expanded portion has a third diameter greater than the diameter of the medial section (e.g. Fig. 5, element 16 is shown to have a larger diameter than the adjacent portions of the tube; [0033]-[0035]).
Hynes, Nolan and Clerc are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes and Nolan such that stent and expanded portion the medial section as taught by Clerc in order to prevent stent migration (e.g. Clerc, [0034]).
Regarding Claim 4,  the combination of Hynes, Nolan and Clerc teaches a stent wherein the liner is radially-inwardly spaced from and within the expanded portion (e.g. Hynes, [0066] indicates that the liner/cover can be adjacent to the inner surface of the strut members meaning the liner would be radially inside and within the anchoring region because the anchoring region (stent portion exposed to the GI tract), would extend to include the portions of the stent where the liner is on the inside of the stent) to promote tissue ingrowth with the expanded portion (e.g. The modification of the combination of Hynes and Nolan to have an expanded portion in the center of the medial section would lead to the expanded portion having the liner spaced apart from it).
Hynes, Nolan and Clerc are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes and Nolan such that stent and expanded portion the medial section as taught by Clerc in order to prevent stent migration (e.g. Clerc, [0034]).
Claim 8-11, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (US 20180125630 A1) and Valdes et al. (US 20170325983 A1).
Regarding Claim 8, Hynes teaches a stent, comprising a tubular scaffold having a first end opposite a second end (e.g. Fig. 1, element 10; stent has first and second ends) and an anchoring region therebetween (e.g. Fig. 1, the uncovered sections of the stent; [0059], [0060], [0071]; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]), and defining a lumen extending between the first end and second ends (e.g. [0062]), the tubular scaffold comprising: a flared section (e.g. Fig. 1, element 14; [0062]); and a medial section extending from the flared section (e.g. Fig. 1, element 12; [0062]), wherein a first diameter of the flared section is greater than a second diameter of the medial section (e.g. [0062]), and a liner extending at least partially along the tubular scaffold (e.g. Fig. 1, elements 15 and 16; [0062]-[0066]), wherein a portion of the liner along and within the anchoring region of the tubular scaffold is spaced radially-inward from an within the anchoring region (e.g. [0066] indicates that the liner/cover can be adjacent to the inner surface of the strut members meaning the liner would be radially inside and within the anchoring region because the anchoring region (stent portion exposed to the GI tract), would extend to include the portions of the stent where the liner is on the inside of the stent) of to promote tissue ingrowth with the flared section; the anchoring region (e.g. The limitation beginning with “to promote…” is functional language that is considered met if the cited structure is capable of performing that function; Fig. 1, elements 15 and 16; Covered portion, element 15, is spaced apart from flared section element 18; [0059], [0060]. [0071]).
Hynes does not disclose the following features, however, Valdes teaches a gastro-intestinal stent system comprising a sheath extending from the second end of the tubular scaffold (e.g. Fig. 10, element 32), the sheath having a proximal end (e.g. Fig. 10, element 32, the end that is near element 40)  opposite a distal end (e.g. Fig. 10, element 32, the end that is near element 42), wherein a lumen extends between the proximal end and distal end (e.g. [0058]).
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that stent has a sheath extending from it as taught by Valdez in order to connect stent devices between the esophageal sphincter and the pylorus sphincter  (e.g. Valdez, [0057]).	
Regarding Claim 9, Hynes does not disclose the following features, however, Valdes teaches a gastro-intestinal stent system comprising a second stent coupled to the distal end of the sheath (Fig. 10, element 42; [0051]-[0056]).
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that stent has a sheath extending from it with a second stent coupled to the distal end as taught by Valdez in order for the system to be anchored in the pylorus sphincter  (e.g. Valdez, [0051]- [0057], [0063]).	
Regarding Claim 10, Hynes does not disclose the following features, however, Valdes teaches a gastro-intestinal stent system comprising the second stent (e.g. Fig. 10, element 42) comprising: a second tubular scaffold (e.g. Fig. 9, element 42; [0053]-[0054]); and a second liner extending partially along a surface of the second tubular scaffold (e.g. [0056]).
Hynes, and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that stent has a sheath extending from it with a second stent coupled to the distal end as taught by Valdez in order for the system to be anchored in the pylorus sphincter  (e.g. Valdez, [0051]- [0057], [0063]).	
Regarding Claim 11, Hynes teaches a flared section (e.g. Fig. 1, element 14; [0062]) ; and a medial section extending from the flared section (e.g. Fig. 1, element 12; [0062]), wherein a first diameter of the flared section is greater than a diameter of the medial section (e.g. [0062]), and wherein the liner is spaced from and within a second anchoring region of the second flared section to promote tissue ingrowth with the second flared section (Fig. 1, elements 15 and 16; Covered portion, element 15, is spaced apart from flared section element 18; [0059], [0060], [0071]; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]).
Hynes does not disclose a “second” of the above features, however, it has been held by the courts that a mere duplication of parts has no patentable significant. MPEP 2144.04, VI, C.
Hynes does not disclose the following features, however, Valdes teaches a gastro-intestinal stent system comprising a second tubular scaffold. (e.g. Fig. 10, element 42).
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that stent has a sheath extending from it with a second stent coupled to the distal end as taught by Valdez in order for the system to be anchored in the pylorus sphincter  (e.g. Valdez, [0051]- [0057], [0063]).	
Regarding Claim 13, Hynes teaches a stent for use in the gastro-intestinal tract wherein the anchoring region is located along a sloped portion of the flared section (e.g. the sloped portion of element 18, Fig. 1), and wherein the sloped portion extends away from a central longitudinal axis extending through the lumen (e.g. the sloped portion of element 18, Fig. 1 extends away from the centerline).
Regarding Claim 16, Hynes does not disclose the following features, however, Valdes teaches a gastro-intestinal stent system wherein the sheath comprises a structural support element (e.g. [0060]).
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that stent has a sheath extending from it with a second stent coupled to the distal end and contains supports wires as taught by Valdez in order for the system to be anchored in the pylorus sphincter and to hold the lumen open (e.g. Valdez, [0051]- [0057], [0060] [0063]).	
Regarding Claim 19, Hynes does not disclose the following features, however, Valdez teaches a method of deploying gastro-intestinal stent further comprising bypassing a portion of the GI tract using a sheath extending from the second end of the tubular scaffold (e.g. Fig. 10, element 32; [0046]-[0049], [0063] ), the sheath having a proximal end (e.g. Fig. 10, element 32, the end that is near element 40) opposite a distal end (e.g. Fig. 10, element 32, the end that is near element 42), wherein a lumen extends between the proximal and distal ends (e.g. [0058]). 
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that the method includes bypassing the GI tract with a sheath extending from the stent as taught by Valdez in order to protect against GI leaks (e.g. Valdez, Abstract, [0023], [0049]).	
Regarding Claim 20, Hynes does not disclose the following features, however, Valdez teaches a method of deploying gastro-intestinal further comprising securing a second stent within the GI tract, the second stent coupled to the distal end of the sheath. (e.g. [0046]-[0049],[0051]-[0057], [0063]). 
Hynes and Valdez are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes such that the method includes connecting the sheath to a second stent in the GI tract as taught by Valdez in order for the system to be anchored in the pylorus sphincter  (e.g. Valdez, [0051]- [0057], [0063]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (US 20180125630 A1) and Valdes et al. (US 20170325983 A1) as applied to claims 8-11 above, and further in view of Nolan et al. (US 20180360589 A1).
Regarding Claim 12, Hynes does not disclose the following features, however, Nolan teaches a gastro-intestinal stent wherein the anchoring region is a medial anchoring region of the medial section to promote tissue ingrowth with the medial section (e.g. Fig. 10; [0094]; the combination seeks to incorporate the teaching of having a gap between sections of liner into the Hynes reference; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]). 
Hynes, Valdez and Nolan are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hynes and Valdez such that the stent alternates between liner sections and non-liner sections as taught by Valdez in order to have some sections of the medial section be a rigid stent for support and some sections can have sleeves to prevent leaks (e.g. Nolan [0066]-[0067]).
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (US 20180125630 A1) and Valdes et al. (US 20170325983 A1) as applied to claims 8-11 above, and further in view of Clerc et al. (US 20110307070 A1).
Regarding Claim 14, the combination of Hynes and Valdez does not disclose the following features, however, Clerc teaches a gastro-intestinal stent wherein the medial anchoring region is provided at an expanded portion of the medial section (e.g. Fig. 5, element 16; [0034]), and wherein the expanded portion has a third diameter greater than the diameter of the medial section (e.g. Fig. 5, element 16 is shown to have a larger diameter than the adjacent portions of the tube; [0033]-[0035]).
Hynes, Nolan and Clerc are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes and Valdez such that stent and expanded portion the medial section as taught by Clerc in order to prevent stent migration (e.g. Clerc, [0034]).
Regarding Claim 15,  the combination of Hynes, Valdez and Nolan and Clerc teaches a stent wherein the liner is radially-inwardly spaced from and within the expanded portion to promote tissue ingrowth with the expanded portion (e.g. The modification of the combination of Hynes and Nolan to have an expanded portion in the center of the medial section would lead to the expanded portion having the liner spaced apart from it; however the anchoring region (uncovered portion) can be extended if the liner is along the inner surface of the strut members as opposed to outside of the strut members as discussed in section [0066]).
Hynes, Nolan and Clerc are concerned with the same field of endeavor as the instant claims, namely, gastro-intestinal stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes and Nolan such that stent and expanded portion the medial section as taught by Clerc in order to prevent stent migration (e.g. Clerc, [0034]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774